Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-28, and 30, as can best be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-13, 15-28, and 30 are within the four statutory categories. Claims 1-13 and 15 are drawn to a method for creating an electronic consent-based medical record, which is in the statutory category of processes and claim 16-28 and 30 are drawn to a system for creating an electronic consent-based medical record, which is within the statutory category of machines, thus all claims are within the four statutory categories (i.e. processes and machines). 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-30, which is addressed below for 101 explanation purposes, recites: A computerized method for creating an electronic consent-based medical record (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)):
providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f));
receiving a medical procedure identifier for a patient via the input/output interface (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f));
creating the electronic consent-based medical record for the patient and storing the electronic consent-based medical record in the data storage using the one or more processors (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f));
storing a medical data and an education information for a medical procedure associated with the medical procedure identifier in the electronic consent-based medical record using the one or more processors (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)), wherein the educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink (generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h));
storing a set of consent-based questions for the medical procedure for the patient in the electronic consent-based medical record using the one or more processors (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f));
electronically providing the educational information and the consent-based questions for the medical procedure to the patient via an input/output interface of the remote device (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f));
receiving an electronic consent from the patient via the input/output interface of the remote device (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)); 
storing the electronic consent from the patient in the electronic consent-based medical record using the one or more processors (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f));
providing a report based on the electronic consent-based medical record to a medical provider after storing the electronic consent from the patient;
receiving an electronic authorization from the medical provider via the input/output interface (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) after providing the report; 
storing the electronic authorization from the medical provider in the electronic consent-based medical record using the one or more processors (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)); and 
wherein the electronic consent-based medical record comprises the medical data and the education information for the medical procedure, the set of consent-based questions for the medical procedure, the electronic consent from the patient, and the electronic authorization from the medical provider (generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)).
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining a processing priority amounts to managing human behavior/interactions between people. For example to manage patient consent forms for medical procedures. The limitations above merely describe receiving a procedure from a doctor, identifying procedure information, generating consent questions for the procedure, sending the procedure information to the patient for their consent and review, sending the consent to a doctor for authentication and storing the information. Any limitations 
Dependent Claims 2-13, 15, 17-28, and 30 include other limitations, for example Claim 2 recites, “obtaining the medical data for the patient, the educational information for the medical procedure or a combination thereof,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent.

Step 2A of the Alice/Mayo Test - Prong Two
A computerized method for creating an electronic consent-based medical record comprising:
providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface;
receiving a medical procedure identifier for a patient via the input/output interface;
creating the electronic consent-based medical record for the patient and storing the electronic consent-based medical record in the data storage using the one or more processors;
storing a medical data and an education information for a medical procedure associated with the medical procedure identifier in the electronic consent-based medical record using the one or more processors, wherein the educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink;
storing a set of consent-based questions for the medical procedure for the patient in the electronic consent-based medical record using the one or more processors;
electronically providing the educational information and the consent-based questions for the medical procedure to the patient via an input/output interface of the remote device;
receiving an electronic consent from the patient via the input/output interface of the remote device; 
storing the electronic consent from the patient in the electronic consent-based medical record using the one or more processors;
providing a report based on the electronic consent-based medical record to a medical provider after storing the electronic consent from the patient;
receiving an electronic authorization from the medical provider via the input/output interface after providing the report; 
storing the electronic authorization from the medical provider in the electronic consent-based medical record using the one or more processors; and 
wherein the electronic consent-based medical record comprises the medical data and the education information for the medical procedure, the set of consent-based questions for the medical procedure, the electronic consent from the patient, and the electronic authorization from the medical provider.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Claims 1-13, 15-28, and 30 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “computerized,” “electronic,” “providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface,” “via the input/output interface,” “using the one or more processors,” and “via an input/output See MPEP 2106.05(f).
see, e.g., para. [0041] of the present Specification: The integrated application includes numerous components that can coexist in a health care data processing environment. These healthcare components can be hardware components, software components, or a combination thereof.
see also, para. [0046]: The computer network has a server that is in communication with numerous physician-client computers, tablets or other smart-tech devices.
see also, para. [0053]: Data processing environment 100 is a network of computers in which the illustrative embodiments may be implemented. Data processing environment 100 includes network 102. Network 102 is the medium used to provide communications links between various devices and computers connected together within data processing environment 100. Network 102 may include connections, such as wire, wireless communication links, or fiber optic cables. Server 104 and server 106 are communicably coupled to network 102 along with storage unit 108. Software applications may execute on any computer in data processing environment 100. In addition, clients 110, 112, and 114 are communicably coupled to network 102. A data processing system, such as server 104 or 106, or client 110, 112, or 114, may contain data and may have software applications or software tools executing thereon
see also, para. [0067]: Examples of a system apparatus are a computer, database, telephone network, PBX system or a communication system linking the system apparatus by a local area network, wide area network, or Internet network

generally link the abstract idea to a particular technological environment or field of use exception – for example, the recitation of “wherein the educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink,” and “wherein the electronic consent-based medical record comprises the medical data and the education information for the medical procedure, the set of consent-based questions for the medical procedure, the electronic consent from the patient, and the electronic authorization from the medical provider”, see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface.”
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paras. [0041], [0046], [0053], and [0067] of the Specification (passages cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare).
Dependent Claims 2-13, 15, 17-28, and 30 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or Claims 2, 3, 6, 8, 11, 12, 17, 18, 21, 23, 26, 27), performing repetitive calculations (e.g. the “creating,” and “generating,” features of dependent Claims 4, 9, 11, 18, 19, 24, 26), storing and retrieving information in memory (e.g. the “updating” feature of dependent Claim 8, 25), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein,” and “imaging apparatus” features of dependent Claims 5, 7, 15, 20, 22, 28, 30).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-13, 15-28, and 30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 12-13, 15, 22, 24, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0110504 to Fialkov, et al. (“Fialkov”) in view of U.S. Patent Publication No. 2015/0032473 to Sadrieh (“Sadrieh”) in further view of U.S. Patent Publication No. 2014/0110298 to Kaveh (“Kaveh”).

Regarding claim 1, Fialkov discloses: 
A computerized method for creating an electronic consent-based medical record comprising (Fialkov, para. [0059]: disclosing a system and method for obtaining and recording an electronic record of informed consent):
receiving a medical procedure identifier for a patient via the input/output interface (Fialkov, para. [0079], Fig. 9: disclosing a screen where a user selects a procedure via a mobile app, which the system receives through the gateway (see para. [0067]); see also, para. [0063], disclosing “information from the health care information system 25” used to automatically identify a procedure);
creating the electronic consent-based medical record for the patient and storing the electronic consent-based medical record in the data storage using the one or more processors (Fialkov, para. [0063]: disclosing recording a patient’s confirmation that the patient is giving are giving informed consent and storing the recording in data storage 24);
storing a medical data and an education information for a medical procedure associated with the medical procedure identifier in the electronic consent-based medical record using the one or more processors (Fialkov, para. [0063] and [0065]: disclosing discussing information, such as risks of the medical procedure (construed as medical data and education information for a medical procedure) with the patient, and storing a complete record of the discussion) wherein the educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink (Fialkov, paras. [0063] and [0085]: the information is discussed with the patient via the gateway through the video device 16, making the information a video);
storing a set of consent-based questions for the medical procedure for the patient in the electronic consent-based medical record using the one or more processors (Fialkov, paras. [0085] - [0088]; Figs. 14-18: disclosing a quiz containing a set of questions regarding the procedure, such as “What is the approximate cancer cure rate for this operation given your pathology report from the recent biopsy Dr. Fialkov performed” (para. [0087]), which are stored on the server, see para. [0023]);
electronically providing the educational information and the consent-based questions for the medical procedure to the patient via an input/output interface of the remote device (Fialkov, paras. [0063] and [0085]: the information is discussed with the patient on the video device 16 via the mobile app, construed as an I/O of the remote device);
receiving an electronic consent from the patient via the input/output interface of the remote device (Fialkov, para. [0063]: disclosing recording a patient’s confirmation that the patient is giving informed consent via the video device 16, which occurs through the mobile app, which is being construed as the I/O interface);
storing the electronic consent from the patient in the electronic consent-based medical record using the one or more processors (Fialkov, para. [0063]: disclosing recording a patient’s confirmation that they are giving informed consent and storing the recording in data storage 24);
providing a report based on the electronic consent-based medical record to a medical provider (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record, and the informed consent videos may be accessed as needed by a health care provider, see para. [0073]) after storing the electronic consent from the patient (Fialkov, para. [0095]: the screen with checkmarks/report occurs after the consent videos have already been created);
The method of Fialkov discloses the stored information is available to relevant parties, includes health care providers that are authorized to view the stored information, (Fialkov, para. [0111]); and the stored information is encrypted and only available to authorized users, (Fialkov, para. [0112]). However, the method of Fialkov does not explicitly recite providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface; receiving an electronic authorization from the medical provider via the input/output interface after providing the report; storing the electronic authorization from the medical provider in the electronic consent-based medical record using the one or more processors; wherein the electronic consent-based medical record comprises the medical data and the education information for the medical procedure, the set of consent-based questions for the medical procedure, the electronic consent from the patient, and the electronic authorization from the medical provider.
 that it is old and well known in the art of healthcare to include providing a server computer comprising one or more processors (Sadrieh, [0043]; Fig. 1: server 140 includes one or more processors) communicably coupled to an input/output interface and a memory (Sadrieh, [0043]: server 140 includes memory and communication devices to transmit and receive data), and a data storage communicably coupled to the server via the input/output interface (Sadrieh, [0043]: server 140 includes storage devices);
wherein the electronic consent-based medical record comprises the medical data (Sadrieh, [0034]: the system stores information related to a procedure or treatment) and the education information for the medical procedure (Sadrieh, [0034]: the system stores information related to the manner by which consent was provided and if the patient was paying attention to the educational videos. In addition, a patient can also access content and/or information stored on the Vonsent server, see [0039]), the set of consent-based questions for the medical procedure (Sadrieh, [0036]: the system stores questions asked by practitioners when examining a patient), the electronic consent from the patient (Sadrieh, [0034]: the system stores an indication that consent was provided by the patient to a procedure or treatment) to improve the patient consent process.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Fialkov to include a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface; storing the electronic authorization from the medical provider in the electronic consent-based medical record using the one or more processors; wherein the electronic consent-based medical record comprises the medical data and the education information for the medical procedure, the set of consent-based questions for the medical procedure, the electronic consent from the patient, as taught by Sadrieh, to improve the informed consent process and provide easy access to patient consent documents. 
 that it is old and well known in the art of healthcare to include receiving an electronic authorization from the medical provider via the input/output interface (Kaveh, para. [0042]: the system forces a surgery team to pause prior to surgery to make sure that they have the correct patient, operating, etc. and places a label in the medical record showing it has been reviewed, construed as the authorization.  [128] The system can require the surgeon to add an electronic signature which is stored in the patient’s chart in order to document that everything is in order and documents the authorization to proceed.) after providing the report (Kaveh, para. [0042]: the review requires the surgeon to review the medical record, construed as the report, which would already have been provided in order for the team to review it); and
storing the electronic authorization from the medical provider in the electronic consent-based medical record using the one or more processors Kaveh, para. [0025]: The detailed video is stored in the memory of a database) to improve access to patient consent documents.
and the electronic authorization from the medical provider (Kaveh, para. [0025]: The detailed video is stored in the memory of a database) to improve access to patient consent documents.
Therefore, it would have been obvious to one having ordinary skill in the art of medical procedures at the time of filing to modify the combination to include a physician’s review and authorization of the important and necessary medical documents and records prior to moving forward on the procedure, as taught by Kaveh, in order to improve safety (e.g. preventing the wrong site of surgery) and medical services.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
obtaining the medical data for the patient, the educational information for the medical procedure or a combination thereof (Fialkov, para. [0065]: the information can be shared via a website, construed as obtaining the educational information for the medical procedure).

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
obtaining or generating the set of consent-based questions for the medical procedure associated with the medical procedure identifier for the patient (Fialkov, paras. [0085] - [0088]; Figs. 14-18: the mobile app generates a quiz containing a set of questions regarding the procedure, para. [0087]).

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
creating an executable package or file using the one or more processors that provides the education information or the consent-based questions or both to the patient when activated by the remote device (Fialkov, para. [0084]; Fig. 13: disclosing a mobile app (construed as an executable package), which provides a quiz containing a set of questions regarding the procedure via a mobile device, para. [0087]), and wherein providing the educational information and the consent-based questions comprises sending the executable package or file to the remote device via the input/output interface (Fialkov, para. [0067]; Fig. 1B: the mobile app/video device both connect to the system through the gateway).

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the consent-based questions comprise an automated question-answer session (Fialkov, paras. [0085] - [0088]; Figs. 14-18: the quiz includes an automated question and answer session).

claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
requesting the electronic consent from the patient after a successful completion of the consent-based questions (Fialkov, para. [0093]; Fig. 22: the mobile app presents the user with a screen to provide their informed consent after the patient has been informed about the procedure with the quiz).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the electronic consent comprises an electronic signature, a biometric identifier, an image of the patient taken by the remote device, or a combination thereof (Fialkov, para. [0093]; Fig. 22: the mobile app presents the user with a screen to provide their informed consent with an electronic signature).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
generating the report based on the electronic consent-based medical record (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record).

Regarding claim 13, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
providing a patient report based on the electronic consent-based electronic record (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record).

Regarding claim 15, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein all communications via the input/output interface are encrypted (Fialkov, para. [0112]: the stored information is encrypted and only available to authorized users).

Regarding claim 16, Fialkov discloses: 
A system for creating an electronic consent-based medical record comprising (Fialkov, para. [0059]: disclosing a system and method for obtaining and recording an electronic record of informed consent): 
a remote device communicably coupled to the input/output interface of the server (Fialkov, para. [0068], Fig. 1B: disclosing an app 27, construed as a remote device, coupled to gateway 18 (construed as an input/output device) is connected to server 22); 
the one or more processors of the server receive a medical procedure identifier for a patient via the input/output interface (Fialkov, para. [0079], Fig. 9: disclosing a screen where a user selects a procedure via a mobile app, which the system receives through the gateway (see para. [0067]); see also, para. [0063], disclosing “information from the health care information system 25” used to automatically identify a procedure), create the electronic consent-based medical record for the patient and store the electronic consent-based medical record in the data storage (Fialkov, para. [0063]: disclosing recording a patient’s confirmation that they are giving informed consent and storing the recording in data storage 24), store a medical data and an education information for a medical procedure associated with the medical procedure identifier in the electronic consent-based medical record (Fialkov, para. [0063] and [0065]: disclosing discussing information, such as risks of the medical procedure (construed as medical data and education information for a medical procedure) with the patient, and storing a complete record of the discussion), wherein the educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink (Fialkov, paras. [0063] and [0085]: the information is discussed with the patient via the gateway through the video device 16, making the information a video), store a set of consent-based questions for the medical procedure for the patient in the electronic consent-based medical record (Fialkov, paras. [0085] - [0088]; Figs. 14-18: disclosing a quiz containing a set of questions regarding the procedure, such as “What is the approximate cancer cure rate for this operation given your pathology report from the recent biopsy Dr. Fialkov performed” (para. [0087]), which are stored on the server, see para. [0023]), electronically providing the educational information and the consent-based questions for the medical procedure to the patient via an input/output interface of the remote device (Fialkov, paras. [0063] and [0085]: the information is discussed with the patient via the gateway through the video device 16 and the mobile app), receive an electronic consent from the patient via the input/output interface of the remote device (Fialkov, para. [0063]: disclosing recording a patient’s confirmation that the patient is giving informed consent), store the electronic consent from the patient in the electronic consent-based medical record (Fialkov, para. [0063]: disclosing recording a patient’s confirmation that they are giving informed consent and storing the recording in data storage 24), provide a report based on the electronic consent-based medical record to a medical provider (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record, and the informed consent videos may be accessed as needed by a health care provider, see para. [0073]) after storing the electronic consent from the patient (Fialkov, para. [0095]: the screen with checkmarks/report occurs after the consent videos have already been created);

Sadrieh teaches that it is old and well known in the art of healthcare to include providing a server computer comprising one or more processors (Sadrieh, [0043]; Fig. 1: server 140 includes one or more processors) communicably coupled to an input/output interface and a memory (Sadrieh, [0043]: server 140 includes memory and communication devices to transmit and receive data), and a data storage communicably coupled to the server via the input/output interface (Sadrieh, [0043]: server 140 includes storage devices);
wherein the electronic consent-based medical record comprises the medical data (Sadrieh, [0034]: the system stores information related to a procedure or treatment) and the education information for the medical procedure (Sadrieh, [0034]: the system stores information related to the manner by which consent was provided and if the patient was paying attention to the educational videos. In addition, a patient can also access content and/or information stored on the Vonsent server, see [0039]), the set of consent-based questions for the medical procedure (Sadrieh, [0036]: the system stores questions asked by practitioners when examining a patient), the electronic consent from the patient (Sadrieh, [0034]: the system stores an indication that consent was provided by the patient to a procedure or treatment) to improve the patient consent process.
 
Kaveh teaches that it is old and well known in the art of healthcare to include receive an electronic authorization from the medical provider via the input/output interface (Kaveh, para. [0042]: the system forces a surgery team to pause prior to surgery to make sure that they have the correct patient, operating, etc. and places a label in the medical record showing it has been reviewed, construed as the authorization) after storing the report (Kaveh, para. [0042]: the review requires the surgeon to review the medical record, construed as the report, which would already have been provided in order for the team to review it); and
store the electronic authorization in the electronic consent-based medical record using the one or more processors (Kaveh, para. [0042]: the surgeon places a label in the medical record showing it has been reviewed, construed as the authorization).
and the electronic authorization from the medical provider (Kaveh, para. [0042]: the surgeon places a label in the medical record showing it has been reviewed, construed as the authorization) to improve access to patient consent documents.
Therefore, it would have been obvious to one having ordinary skill in the art of medical procedures at the time of filing to modify the combination to include a physician’s review and authorization of the important and necessary medical documents and records prior to moving 

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors obtain the medical data for the patient, the educational information for the medical procedure or a combination thereof (Fialkov, para. [0065]: the information can be shared via a website, construed as obtaining the educational information for the medical procedure).

Regarding claim 18, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors obtain or generate the set of consent-based questions for the medical procedure associated with the medical procedure identifier for the patient (Fialkov, paras. [0085] - [0088]; Figs. 14-18: the mobile app generates a quiz containing a set of questions regarding the procedure, para. [0087]).

Regarding claim 19, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors create an executable package or file that provides the education information or the consent-based questions or both to the patient when activated by the remote device (Fialkov, para. [0084]; Fig. 13: disclosing a mobile app (construed as an executable package), which provides a quiz containing a set of questions regarding the procedure via a mobile device, para. [0087]),
and wherein providing the educational information and the consent-based questions comprises sending the executable package or file to the remote device via the input/output interface (Fialkov, para. [0067]; Fig. 1B: the mobile app/video device both connect to the system through the gateway).

Regarding claim 20, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the consent-based questions comprise an automated question-answer session (Fialkov, para. [0093]; Fig. 22: the mobile app presents the user with a screen to provide their informed consent after the patient has been informed about the procedure with the quiz).

Regarding claim 21, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors request the electronic consent from the patient after a successful completion of the consent-based questions (Fialkov, paras. [0130] – [0131]: the system provides a user with layout choices, which each have an associated confidence score, and updates the confidence score based on the user feedback).

Regarding claim 22, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the electronic consent comprises an electronic signature, a biometric identifier, an image of the patient taken by the remote device, or a combination thereof (Fialkov, para. [0093]; Fig. 22: the mobile app presents the user with a screen to provide their informed consent with an electronic signature).

Regarding claim 24, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors generate the report based on the electronic consent-based medical record (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record).

Regarding claim 28, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein the one or more processors provide a patient report based on the electronic consent-based electronic record. (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record).

Regarding claim 30, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein all communications via the input/output interface are encrypted. (Fialkov, para. [0112]: the stored information is encrypted and only available to authorized users).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0110504 to Fialkov, et al. (“Fialkov”) in view of U.S. Patent Publication No. 2015/0032473 to Sadrieh (“Sadrieh”) in further view of U.S. Patent Publication No. 2014/0110298 to Kaveh (“Kaveh”) in further view of U.S. Patent Publication No. 2014/0108056 to Smith (“Smith”).

claim 12, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
providing the educational information and/or the consent-based questions to the medical provider prior to providing the educational information and the consent-based questions to the patient; (Fialkov, para. [0065]: the information is conveyed to the patient, and the system must have the information prior to providing it to the client in order to provide it to the client)
The method of Fialkov discloses the stored information is available to relevant parties, includes health care providers that are authorized to view the stored information, (Fialkov, para. [0111]). However, the method of Fialkov does not explicitly recite receiving an authorization to provide the consent-based question to the patient;; and storing the electronic authorization in the electronic consent-based medical record using the one or more processors.
Smith teaches that it is old and well known in the art of healthcare to include receiving an authorization from the medical provider to provide the consent-based question to the patient (Smith, para. [0024]: a patient watches the video with the understanding that he is being video recorded watching the pre-recorded video, and after the patient has a conversation with the physician, a patient's questions are answered, construed as having authorization from the medical provider); and
storing the authorization from the medical provider in the electronic consent-based medical record (Smith, para. [0025]: The detailed video is stored in the memory of a database) to improve access to patient consent documents.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving an authorization from the medical provider to provide the consent-based question to the patient; and storing the authorization from the medical provider in the electronic consent-based medical record, as taught by Smith, to improve access to patient consent documents and educational information.
claim 27, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
provide the educational information and/or the consent-based questions to the medical provider prior to providing the educational information and the consent-based questions to the patient (Fialkov, para. [0065]: the information is conveyed to the patient, and the system must have the information prior to providing it to the client in order to provide it to the client);
The method of Fialkov discloses the stored information is available to relevant parties, includes health care providers that are authorized to view the stored information, (Fialkov, para. [0111]). However, the method of Fialkov does not explicitly recite receiving an authorization to provide the consent-based question to the patient;; and storing the electronic authorization in the electronic consent-based medical record using the one or more processors.
Smith teaches that it is old and well known in the art of healthcare to include receive an authorization from the medical provider to provide the consent-based question to the patient (Smith, para. [0024]: a patient watches the video with the understanding that he is being video recorded watching the pre-recorded video, and after the patient has a conversation with the physician, a patient's questions are answered, construed as having authorization from the medical provider); and
store the authorization from the medical provider in the electronic consent-based medical record (Smith, para. [0025]: The detailed video is stored in the memory of a database) to improve access to patient consent documents.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving an authorization from the medical provider to provide the consent-based question to the patient; and storing the authorization from the medical provider in the electronic consent-based medical record, as taught by Smith, to improve access to patient consent documents and educational information.
Claims 8, 10, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0110504 to Fialkov, et al. (“Fialkov”) in view of U.S. Patent Publication No. 2015/0032473 to Sadrieh (“Sadrieh”) in further view of U.S. Patent Publication No. 2014/0110298 to Kaveh (“Kaveh”) in further view of U.S. Patent Publication No. 2015/0046174 to Mainwaring, et al. (“Mainwaring”).

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above. The method of Fialkov discloses using a remote device to interface with the patient, (Fialkov, para. [0084]). However, the method of Fialkov does not explicitly recite receiving a request for an additional information regarding the medical procedure from the remote device; and providing the additional information to the remote device or notifying the medical provider of the request.
Mainwaring teaches that it is old and well known in the art of healthcare to receive a request for an additional information regarding the medical procedure from the remote device; and (Mainwaring, para. [0064]: the patient can send questions to the physician through the system 130, which are received by the physician through the system)
provide the additional information to the remote device or notifying the medical provider of the request. (Mainwaring, para. [0064]: the physician is notified of the question through the server 230, see para. [0053])
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving a request for an additional information regarding the medical procedure from the remote device; and providing the additional information to the remote device or notifying the medical provider of the request, as taught by Mainwaring, to allow patients to request additional information in order to provide informed consent.

claim 10, the combination discloses each of the limitations of claim 1 as discussed above. The method of Fialkov generating a report based on the electronic consent-based record, (Fialkov, para. [0095]). However, the method of Fialkov does not explicitly recite updating a patient health record based on the electronic consent-based medical record.
Mainwaring teaches that it is old and well known in the art of healthcare to update a patient health record based on the electronic consent-based medical record. (Mainwaring, paras. [0046] and [0049]: the system updates the medical information, construed a patient health record, with medical information including prescriptions (which includes consent information, see para. [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include updating a patient health record based on the electronic consent-based medical record, as taught by Mainwaring, to allow patients to provide an updated medical record.

Regarding claim 23, the combination discloses each of the limitations of claim 16 as discussed above. The method of Fialkov discloses using a remote device to interface with the patient, (Fialkov, para. [0084]). However, the method of Fialkov does not explicitly recite receiving a request for an additional information regarding the medical procedure from the remote device; and providing the additional information to the remote device or notifying the medical provider of the request.
Mainwaring teaches that it is old and well known in the art of healthcare to receive a request for an additional information regarding the medical procedure from the remote device; and (Mainwaring, para. [0064]: the patient can send questions to the physician through the system 130, which are received by the physician through the system)
provide the additional information to the remote device or notifying the medical provider of the request. (Mainwaring, para. [0064]: the physician is notified of the question through the server 230, see para. [0053])
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving a request for an additional information regarding the medical procedure from the remote device; and providing the additional information to the remote device or notifying the medical provider of the request, as taught by Mainwaring, to allow patients to request additional information in order to provide informed consent.

Regarding claim 25, the combination discloses each of the limitations of claim 16 as discussed above. The method of Fialkov generating a report based on the electronic consent-based record, (Fialkov, para. [0095]). However, the method of Fialkov does not explicitly recite updating a patient health record based on the electronic consent-based medical record.
Mainwaring teaches that it is old and well known in the art of healthcare to update a patient health record based on the electronic consent-based medical record. (Mainwaring, paras. [0046] and [0049]: the system updates the medical information, construed a patient health record, with medical information including prescriptions (which includes consent information, see para. [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include updating a patient health record based on the electronic consent-based medical record, as taught by Mainwaring, to allow patients to provide an updated medical record.

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0110504 to Fialkov, et al. (“Fialkov”) in view of U.S. Patent Publication No. 2015/0032473 to Sadrieh (“Sadrieh”) in further view of U.S. Patent Publication No. 2014/0110298 to Kaveh (“Kaveh”) in further view of U.S. Patent Publication No. 2002/0148893 to Walsh, et al. (“Walsh”)

Regarding claim 11, the combination discloses each of the limitations of claim 1 as discussed above. The method of Fialkov discloses generating report based on the electronic consent-based medical record and addressing insurance disputes, (Fialkov, para. [0105]). However, the method of Fialkov does not explicitly recite generating a bill or medical reimbursement request based on the electronic consent-based medical record.
Walsh teaches that it is old and well known in the art of healthcare to generate a bill or medical reimbursement request based on the medical record (Walsh, para. [0035]: medical charges are billed based on documentation in a patient’s chart)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating a bill or medical reimbursement request based on the electronic consent-based medical record, as taught by Walsh, to address medical billing concerns.

Regarding claim 26, the combination discloses each of the limitations of claim 16 as discussed above. The method of Fialkov discloses generating report based on the electronic consent-based medical record and addressing insurance disputes, (Fialkov, para. [0105]). However, the method of Fialkov does not explicitly recite generating a bill or medical reimbursement request based on the electronic consent-based medical record.
Walsh teaches that it is old and well known in the art of healthcare to generate a bill or medical reimbursement request based on the medical record (Walsh, para. [0035]: medical charges are billed based on documentation in a patient’s chart)


Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 12/09/2020, with respect to the 35 USC § 101 rejection of claims 1-30 have been considered. However, the argument is not persuasive.
Applicant merely states, without providing any arguments or reasons why, that the claims are allowable under step 2A. The argument has been considered, but is not persuasive.
Claims 1-13, 15-28, and 30 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “computerized,” “electronic,” “providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface,” “via the input/output interface,” “using the one or more processors,” and “via an input/output interface of the remote device,” which amount to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
see, e.g., para. [0041] of the present Specification: The integrated application includes numerous components that can coexist in a health care data processing environment. These healthcare components can be hardware components, software components, or a combination thereof.
see also, para. [0046]: The computer network has a server that is in communication with numerous physician-client computers, tablets or other smart-tech devices.
see also
see also, para. [0067]: Examples of a system apparatus are a computer, database, telephone network, PBX system or a communication system linking the system apparatus by a local area network, wide area network, or Internet network

generally link the abstract idea to a particular technological environment or field of use exception – for example, the recitation of “wherein the educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink,” and “wherein the electronic consent-based medical record comprises the medical data and the education information for the medical procedure, the set of consent-based questions for the medical procedure, the electronic consent from the patient, and the electronic authorization from the medical provider”, see MPEP 2106.05(h)).

Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface.”
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paras. [0041], [0046], [0053], and [0067] of the Specification (passages cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare).

Therefore, whether taken individually or as an ordered combination, Claims 1-13, 15-28, and 30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Applicant’s arguments and amendments, filed on 12/09/2020, with respect to the 35 USC § 103 rejection of Claims 1-30 have been considered but are not persuasive. 
See, e.g., Kaveh, [0032])
Applicant’s arguments with respect to Abergel are moot because the amended claims have been rejected over Fialkov in light of Sadrieh and Kaveh.
For the reasons set forth in the 35 USC § 103 rejection of Claims 1-13, 15-28, and 30 above, the references cited in the rejection render amended Claims 1-13, 15-28, and 30 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2014/0141397 to Dunn.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHYAM M GOSWAMI/Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686